DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtainer, an outputter in claim 1, a determiner in claim 2, an instruction outputter in claim 8, a complement requestor, a complement result obtainer in claim 9, an instruction outputter in claim 10, an obtainer, an outputter in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations an obtainer, an outputter in claim 1, a determiner in claim 2, an instruction outputter in claim 8, a complement requestor and a complement result obtainer in claim 9, an instruction outputter in claim 10, an obtainer, an outputter in claim 13 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the description in the specification fails to describe the specific structure(s) that would be used to accomplish claimed functionality. In particular, the specification merely describes the functionality and uses similar limitations, so that one of ordinary skill in the art would not recognize what structure(s) the claimed invention is directed to for claimed limitations. The boundaries of these claim limitation are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshio et al (JP 2017/60061).
Regarding claims 1, 13 and 14, Oshio et al teaches an information processing system (Figure 1), comprising: 
a server device [3] that outputs notification information when a predetermined condition is satisfied (i.e. at a prescribe time content corresponding to user preferences is transmitted to a mobile device) (Figure 3; Para. 0022-23, 0033-35); and 
an information processing device [1] that communicates with the server device [3] (Figure 1), wherein the information processing device [1] includes: 
an obtainer that obtains the notification information output from the server device  [3] (Para. 0035); 
an outputter that performs output determined based on the notification information obtained by the obtainer (Figure 8; Para. 0037); and 
a receiver that receives an instruction from a user to a device [21] (Para. 0037), 
the server device [3] or the information processing device [1] further includes: 
an instruction processor that generates a control command to the device [21], and the instruction processor generates the control command based on the instruction and the notification information when the receiver receives the instruction after the output is performed (Figures 1-3; Para. 0037-38).  
Claim 5 is rejected wherein the notification information includes at least one of information about content to be output by the outputter, an outline of the instruction received by the receiver, or complementary information that complements the instruction, and the instruction processor generates the control command based on the instruction and the complementary information (Figure 8; Para. 0035-37).  
Claim 6 is rejected wherein the information about the content to be output includes storage information indicating a location where at least one of sound, an image, or a video is stored, and the outputter obtains and outputs the at least one of the sound, the image, and the video stored in the location indicated by the storage information (i.e. a location of the AV content) (Para. 0045-46).  
Regarding claim 8, Oshio et al teaches the information processing device includes: the instruction processor; and an instruction outputter that outputs the control command to the device (Figures 1-2, 8; Para. 0035-37).  
Regarding claim 9, Oshio et al teaches Preliminary Amendmentthe information processing device further includes a complement requestor that requests to complement the instruction received by the receiver, the server device further includes a complement processor that performs complement of the instruction using the notification information when requested by the complement requestor, the information processing device further includes a complement result obtainer that obtains a result of the complement by the complement processor, and the instruction processor generates the control command based on the result obtained by the complement result obtainer (Para. 0035-37).  
Regarding claim 10, Oshio et al teaches the server device includes: the instruction processor; a complement processor that performs complement of the instruction received by the receiver, using the notification information; and an instruction outputter that outputs the control command to the device, and the instruction processor generates the control command based on a result of the complement by the complement processor (Figures 1 and 3; Para. 0035-37).  
Claim 15 is rejected wherein a receiver that receives an instruction from a user to a device (Para. 0037), wherein the instruction processor generates the control command based on the instruction and the notification information, when the receiver receives the instruction after the output is performed (Figures 1-3; Para. 0037-38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshio et al, in view of Sato et al (JP 2016/57770).
Regarding claim 2, Oshio et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to a determiner that determines whether the user is present around the outputter, wherein the outputter performs the output, when the user is determined to be present.  
In similar field of endeavor, Sato et al teaches a determiner that determines whether the user is present around the outputter, wherein the outputter performs the output, when the user is determined to be present (Figure 7; Para. 0049, 0065-69). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  
Regarding claim 3, Oshio and Sato, the combination teaches the determiner determines that the user is present around the outputter in a predetermined period after the receiver has received the instruction from the user (Oshio: Para. 0065-69).  
Regarding claim 4, Oshio and Sato, the combination is unclear with respect to the determiner outputs a search signal for searching for a communication terminal carried by the user, and determines that the user is present around the outputter when receiving a response signal to the search signal. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the determiner outputs a search signal for searching for a communication terminal carried by the user, and determines that the user is present around the outputter when receiving a response signal to the search signal before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  
Regarding claim 11, Oshio et al teaches limitations discussed with respect to claim 1. The reference teaches a communication terminal portable by the user and communicative with the server device (Figure 1). The reference is unclear with respect to the server device outputs the notification information to the communication terminal, when the determiner determines that the user is absent.  
In similar field of endeavor, Sato et al teaches the server device outputs the notification information to the communication terminal, when the determiner determines that the user is absent (Figure 7; Para. 0049, 0065-69). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on their location.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshio et al.
Regarding claim 7, Oshio et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to the obtainer obtains a plurality of items of the notification information, the information processing system further comprises a storage that stores the plurality of items of the notification information obtained by the obtainer, and the outputter performs the output determined based on most recent notification information out of the plurality of items of the notification information stored in the storage. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the reference by specifically providing the obtainer obtains a plurality of items of the notification information, the information processing system further comprises a storage that stores the plurality of items of the notification information obtained by the obtainer, and the outputter performs the output determined based on most recent notification information out of the plurality of items of the notification information stored in the storage before the effectively filing date of the claimed invention for the common knowledge purpose of effectively alerting user based on updated information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423